UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4936



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER TIM FLORENCE,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-497)


Submitted:   May 10, 2006                  Decided:   June 16, 2006


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, Greensboro, North Carolina, for Appellant.
Michael Augustus DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Christopher Tim Florence pled guilty to possession with

intent to distribute 95.7 grams of cocaine base “crack” and was

sentenced to 268 months of imprisonment.                On appeal, counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

alleging that there are no meritorious claims on appeal but raising

the following issues: whether (1) the district court complied with

Fed. R. Crim. P. 11 in conducting Florence’s plea hearing, and

(2) the sentence was reasonable.           For the reasons that follow, we

affirm.

               We do not find that the district court plainly erred at

Florence’s plea hearing.         United States v. General, 278 F.3d 389,

393 (4th Cir. 2002) (stating review standard).              The court complied

with Fed. R. Crim. P. 11 in conducting the hearing.                 Next, we do

not   find     that    Florence’s   sentence     was    unreasonable.      United

States    v.    Booker,    543   U.S.   220,    261    (2005)   (stating   review

standard); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005) (same).         Therefore, these claims fail.

               We have examined the entire record in this case, in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.         Accordingly, we affirm.         This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel


                                        - 2 -
believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -